      Case 2:20-cv-10888-AS Document 17 Filed 03/02/21 Page 1 of 2 Page ID #:72



 1

 2

 3

 4
                                                                   JS-6
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     James Shayler,                            Case No.: 2:20-cv-10888-AS
13
                 Plaintiff,                    Hon. Alka Sagar
14
         v.
15
     Stuart Sackley, an Individual; Two Guns   [PROPOSED] ORDER FOR DISMISSAL
16
     Espresso Wholesale Inc., a California     WITH PREJUDICE
17   Corporation; and Does 1-10,
18                                             Action Filed: December 1, 2020
                 Defendants.
19                                             Trial Date:   Not on Calendar

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
      Case 2:20-cv-10888-AS Document 17 Filed 03/02/21 Page 2 of 2 Page ID #:73



 1
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

 2   it, and being fully advised finds as follows:
 3
           IT IS ORDERED THAT:
 4

 5         Plaintiff James Shayler’s action against Defendants Stuart Sackley, and Two Guns

 6   Espresso Wholesale Inc. is dismissed with prejudice. Each party will be responsible for
 7
     its own fees and costs.
 8

 9

10

11

12

13

14   Dated: March 2, 2021                                    / s / Sagar
15                                                      Hon. Alka Sagar
                                                        United States Magistrate Judge
16

17

18

19
20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
